              Case 2:20-cv-00887-RAJ Document 41 Filed 06/17/20 Page 1 of 4



 1                                                                       The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                          No.     2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                     [PROPOSED] STIPULATED ORDER
     CHEN,                                              ENTERING A PRELIMINARY
12                                                      INJUNCTION
                                  Plaintiffs,
13
                   vs.
14
     CITY OF SEATTLE,
15
                                  Defendant.
16

17
            WHEREAS on June 12, 2020, this Court conducted a hearing on Plaintiffs’ Motion for
18
     Temporary Restraining Order, having reviewed briefs and supporting materials from the parties and
19
     hearing argument from counsel. See Dkts. 6-22, 25-33, 35-36.
20
            WHEREAS, on June 12, 2020, this Court entered a Temporary Restraining Order against
21
     Defendant, City of Seattle, terminable on June 26, 2020. Dkt. 34.
22

23

      [PROPOSED] STIPULATED ORDER ENTERING A PRELIMINARY                               Peter S. Holmes
                                                                                       Seattle City Attorney
      INJUNCTION - 1                                                                   701 5th Avenue, Suite 2050
      2:20-CV-00887 RAJ                                                                Seattle, WA 98104-7095
                                                                                       (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 41 Filed 06/17/20 Page 2 of 4



 1          WHEREAS, on June 17, 2020, the parties stipulated and agreed to entry of a preliminary

 2   injunction without any admission by Defendant of wrongdoing or violation of law.

 3
            Based on the foregoing and the record before the Court, the Court hereby ORDERS:
 4
        (1) The City of Seattle, including the Seattle Police Department and any other officers,
 5
            departments, agencies, or organizations under the Seattle Police Department’s control
 6
            (collectively, “the City”), is hereby enjoined from employing chemical irritants or projectiles
 7
            of any kind against persons peacefully engaging in protests or demonstrations. This injunction
 8
            includes:
 9
            (1) any chemical irritant such as and including CS Gas (“tear gas”) and OC spray (“pepper
10
            spray”) and (2) any projectile such as and including flash-bang grenades, “pepper balls,”
11
            “blast balls,” rubber bullets, and foam-tip projectiles. This Order does not preclude individual
12
            officers from taking necessary, reasonable, proportional, and targeted action to protect against
13
            a specific imminent threat of physical harm to themselves or identifiable others or to respond
14
            to specific acts of violence or destruction of property. Further, tear gas may be used only if
15
            (a) efforts to subdue a threat by using alternative crowd measures, including pepper spray, as
16
            permitted by this paragraph, have been exhausted and ineffective and (b) SPD’s Chief of
17
            Police has determined that use of tear gas is the only reasonable alternative available. The
18
            Chief of Police may only authorize limited and targeted use of tear gas and must direct it to
19
            those causing violent or potentially life-threatening activity. To the extent that chemical
20
            irritants or projectiles are used in accordance with this paragraph, they shall not be deployed
21
            indiscriminately into a crowd and to the extent reasonably possible, they should be targeted
22
            at the specific imminent threat of physical harm to themselves or identifiable others or to
23
            respond to specific acts of violence or destruction of property.

      [PROPOSED] STIPULATED ORDER ENTERING A PRELIMINARY                                 Peter S. Holmes
                                                                                         Seattle City Attorney
      INJUNCTION - 2                                                                     701 5th Avenue, Suite 2050
      2:20-CV-00887 RAJ                                                                  Seattle, WA 98104-7095
                                                                                         (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 41 Filed 06/17/20 Page 3 of 4



 1          (2) In the event that Plaintiffs seek relief for an alleged violation of this Order, the City must

 2          respond to the motion for relief within 24 hours.

 3          (3) Because this is a non-commercial case, the balance of hardships favors Plaintiffs, and there

 4          is no realistic likelihood of harm to the City of Seattle from enjoining its conduct, the Court

 5          waives the security bond requirement.

 6          (4) This Order will expire on September 30, 2020.

 7          (5) This Order is extendable or terminable by stipulation of the parties.

 8

 9          DATED this ________day of June, 2020.

10

11                                                         _____________________________________
                                                           THE HONORABLE RICHARD A. JONES
12
     Respectfully Submitted,
13
     PETER S. HOLMES
14   Seattle City Attorney

15   By: s/ Ghazal Sharifi
      Ghazal Sharifi, WSBA# 47750
16    Assistant City Attorney

17   E-mail: Ghazal.Sharifi@seattle.gov
     Seattle City Attorney’s Office
18   701 Fifth Avenue, Suite 2050
     Seattle, WA 98104
19   Phone: (206) 684-8200

20

21

22

23

      [PROPOSED] STIPULATED ORDER ENTERING A PRELIMINARY                                   Peter S. Holmes
                                                                                           Seattle City Attorney
      INJUNCTION - 3                                                                       701 5th Avenue, Suite 2050
      2:20-CV-00887 RAJ                                                                    Seattle, WA 98104-7095
                                                                                           (206) 684-8200
               Case 2:20-cv-00887-RAJ Document 41 Filed 06/17/20 Page 4 of 4



 1   Attorney for Defendant City of Seattle

 2
     By: s/ David A. Perez_____________
 3   David A. Perez, WSBA# 43959
     E-mail: DPerez@perkinscoie.com
 4

 5   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
 6   Seattle, WA 98101
     Phone: (206) 359-8000
 7
     Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      [PROPOSED] STIPULATED ORDER ENTERING A PRELIMINARY                Peter S. Holmes
                                                                        Seattle City Attorney
      INJUNCTION - 4                                                    701 5th Avenue, Suite 2050
      2:20-CV-00887 RAJ                                                 Seattle, WA 98104-7095
                                                                        (206) 684-8200
